                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


PHILIP LUTHER PARISH,                                  Case No. 19‐CV‐1038 (NEB/TNL)

                      Petitioner,

v.                                                        ORDER ON REPORT AND
                                                           RECOMMENDATION
R. MARQUES,

                      Respondent.



       The Court has received the September 13, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. [ECF No. 15 (“R&R”).] No party has objected to the R&R,

and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all the files,

records, and proceedings in the above‐captioned matter,

       IT IS HEREBY ORDERED THAT:

       1. This Court ACCEPTS the R&R [ECF No. 15];

       2. Petitioner’s Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1] is

          DISMISSED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 31, 2019                          BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
